Citation Nr: 0108146	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date than October 10, 
1997 for the award of a total rating on the basis of 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from November 1970 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision by the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's claim for entitlement to individual 
unemployability was received on October 10, 1997.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 10, 
1997 for a total schedular rating for individual 
unemployability have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

VA outpatient records and VA examinations extending from 1974 
to 1996 reveal that the veteran complained frequently of 
chronic low back pain.  The veteran was not hospitalized 
during that period of time, but he did take medication that 
was increased accordingly.  He reported that he slept fairly 
well and he was able to operate a car for 30 minutes and walk 
for 10 minutes before feeling pain.  Abnormalities of the 
lumbosacral spine were noted, including degenerative changes 
and narrowing of the L4-5 disc space.  

VA examination in December 1996 disclosed complaints of pain, 
worse in the lumbosacral area.  There was also pain in the 
lower leg and foot; sleeping was somewhat disturbed by the 
veteran's orthopedic problems.  Objective findings included 
average muscle condition, and satisfactory toe and heel 
walking.  He could flex forward and reach the tibia; flexion 
produced some pain at the L5.  Legs were equal in length.  
Back motion allowed flexion at 70 degrees; extension at 25 
degrees; rotation at 30/30; and lateral bending at 30/25 
degrees.  With those movements, there was some pain.  
Straight leg raising was tolerated to 80 degrees.  X-ray 
studies revealed degenerative disc disease at the two lower 
lumbar levels.  There was no ankylosis of the lumbosacral.  
Alignment of the spine was okay.  Back pain was probably 
significantly increased by chronic tension.  Included in the 
assessment was continuing symptoms were diagnosed as chronic 
muscular strain superimposed on developmental and 
degenerative instability.  

In the veteran's June 1996 claim for individual 
unemployability, he indicated that he last worked in 1986.  
Entitlement to individual unemployability was initially 
denied in a June 1997 rating decision based on findings that 
the veteran was not unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.  His service-connected back disability 
was assigned a 40 percent evaluation at that time.  The 
veteran did not appeal that decision.

During VA examination in June 1998, the examiner noted 
complaints of overall pain that radiated into the lower 
extremities.  Clinical findings included chronic muscular 
strain superimposed on developmental and degenerative 
instability.  The examiner noted that the veteran's back 
symptoms had increased and indicated that he was likely to 
continue with back problems. 

In a September 1998 rating decision, the RO granted 
entitlement to individual unemployability effective from 
October 10, 1997, the date of receipt of the veteran's claim.  
The RO made a determination at that time that the veteran's 
service-connected back disability warranted a 60 percent 
evaluation and that as a result, he was unable to follow 
gainful employment.  

II. Pertinent Law and Regulations

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 1991); 38 
C.F.R. § 3.151(a) (2000).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2000). 

Pertinent regulations provide that total disability ratings 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, if there is only one such 
disability, the disability shall be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2000).  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.  Further, rating boards shall submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above. 38 
C.F.R. § 4.16(b).  

Under Diagnostic Code 5293 for intervertebral disc syndrome, 
the maximum evaluation of 60 percent is warranted for 
pronounced and persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. 4.71(a), Diagnostic Code 5293 
(2000).

III. Analysis

This veteran asserts that he is entitled to an earlier 
effective date for individual unemployability based on his 
claims dated as far back as 1986.  At the outset, the Board 
notes that the veteran is not so entitled.  Upon a review of 
the record, the evidence reveals that entitlement to 
individual unemployability did not arise prior to clinical 
findings reported during VA examination in 1998.  Before that 
time, the evaluation associated with the veteran's service-
connected back disability did not meet schedular requirements 
as set forth by pertinent VA law and regulations so as to 
warrant a total rating for said disability.  

Further, pertinent law and regulations provide that the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board 
notes that in this case, the RO assigned an effective date of 
October 10, 1997, the date on which the veteran's claim was 
received.  The evidence does not support, therefore, an 
assignment of an effective date earlier than October 10, 
1997.  In fact, pursuant to relevant VA regulations, 
entitlement to individual unemployability did not arise until 
clinical findings were noted during the 1998 examination, at 
which time the veteran's lower back disability was reported 
to have increased in severity, to the extent that it 
warranted a 60 percent evaluation.   The evidence did not 
show the required increase in disability during the year 
before October 10, 1997.  38 C.F.R. § 3.400(o)(2).  For 
example, the December 1996 examiner commented that the 
veteran needed to "be somewhat careful with his activities" 
in regard to his back.  This was plainly not an assessment of 
total disability.

ORDER

Entitlement to an earlier effective date than October 10, 
1997 for the grant of individual unemployability is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

